UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16079 AIR METHODS CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 84-0915893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 7301 South Peoria, Englewood, Colorado 80112 (Address of Principal Executive Offices) (Zip Code) Registrant’s
